Citation Nr: 0534752	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  A statement received in January 2002 
is construed as the veteran's notice of disagreement, and a 
statement of the case was issued in November 2002.  The 
veteran's claims file has been transferred to the RO in 
Houston, Texas.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions issued in connection with the appeal have noted 
the evidence considered as well as the pertinent laws and 
regulations.  In addition, a letter sent in August 2003 
specifically noted the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefit sought, and whether the claimant or VA bore the 
burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA materials essentially satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided 
prior to the initial AOJ adjudication, notice was provided by 
the AOJ prior to the transfer and certification of the case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant, as the Board finds that the notification 
requirements of the VCAA have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service, VA, and Social Security Administration 
(SSA) medical records are associated with the claims file, as 
are VA examinations that pertain to the medical questions 
presented in this appeal.  The veteran has not referenced any 
unobtained evidence that might aid the claim.  As such, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires current medical evidence 
establishing a diagnosis of the condition, presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor; credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

The veteran asserts that he has PTSD as the result of certain 
incidents that occurred during service.  The incidents 
include witnessing and participating in race riots as well as 
collecting dead bodies in the DMZ.

Service medical records reveal no complaints or diagnoses of 
any psychiatric disability, although the records indicate 
that the veteran was enrolled in a drug treatment program 
during service.  The veteran did indicate that he had nervous 
trouble on the medical history portion of his July 1975 
separation examination.  

Treatment records from the VA homeless program dated from 
July 2000 to December 2001 noted ongoing treatment for a 
variety of psychiatric, physical, and social problems.

At an October 2000 VA psychiatric evaluation, it was noted 
that the veteran was "experiencing increased PTSD symptoms 
from his Vietnam combat."  The Axis I impressions included 
PTSD, depression, anxiety, and cocaine and ethanol abuse in 
early remission.  A November 2000 letter from a VA LCSW noted 
that the veteran was attending a PTSD clinic and was 
receiving treatment for numerous PTSD symptoms.  

A November 2000 VA medical record indicates that the veteran 
underwent psychological testing.  It was noted that the 
veteran's testing score revealed "a significant number of 
PTSD symptoms."  The summary noted that the veteran was an 
individual with "significant depression, dissociation, and 
anxiety."  

VA treatment records dated in November 2001 and December 2001 
noted diagnoses of depression and PTSD, by history.

A June 2002 discharge summary indicates that the veteran was 
detoxified from drugs and alcohol.  It was noted that the 
veteran had been diagnosed with PTSD, by history.

An August 2003 VA consultation record reflects a diagnosis of 
possible PTSD.  The record noted that the veteran's stressors 
included being stabbed by a prior spouse and being assaulted 
with a weapon on several occasions.

An October 2003 decision from the SSA, which was comprised 
largely of VA records, noted that the veteran had been 
diagnosed with PTSD.

A November 2004 VA triage note reflects that the veteran had 
a PTSD diagnosis "stemming from being stabbed by ex-wife in 
one incident and shot by a man in a separate incident."  The 
impression was major depressive disorder with psychotic 
symptoms, and PTSD.

A January 2005 VA examination revealed Axis I diagnoses of 
major depressive disorder with psychotic symptoms.  The 
examiner indicated that the veteran did not meet the criteria 
for PTSD.

While an October 2000 VA medical record reflected a diagnosis 
of PTSD, the Board notes that the diagnosis was based on the 
veteran's "combat experience" in Vietnam, something that is 
not supported by the evidence of record.  While various VA 
treatment records have noted a history of PTSD, they do not 
appear to be derived by any testing or evaluation.  Some 
records have even noted that the veteran has PTSD as a result 
of post-service incidents, including the November 2004 VA 
triage note.

The most competent evidence of record, in the Board's 
opinion, is the January 2005 VA PTSD examination that 
revealed that the veteran does not suffer from PTSD.  The 
January 2005 VA PTSD examination is the only evaluation of 
record based on a review of the veteran's claims file.  The 
January 2005 VA examination contains, by far, the most 
comprehensive medical history (including the veteran's 
substance abuse history and non-psychiatric disabilities).  
The medical and social history portions were elicited not 
only by interviewing the veteran but also by referencing the 
other psychiatric records in the file (including the SSA 
documents).  The January 2005 VA examiner also gave a 
rationale for the finding that the veteran did not have PTSD.

In finding the January 2005 VA examination to be the most 
competent and credible, the Board has assessed the 
credibility and probative value of the evidence of record.  
The Board observes that greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and the extent to which they reviewed, as in the 
case of the January 2005 VA examiner, prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  An opinion is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

The Board has also reviewed the veteran's own testimony and 
statements submitted in support of his claim.  While the 
Board acknowledges the veteran's belief that he suffers from 
PTSD, the veteran is not competent to offer an opinion 
regarding diagnosing a psychiatric condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


